Count One of the complaint in this case is substantially in code form and was, therefore, good against demurrer interposed. Title 15, Sec. 259, Form 12, Code 1940; Holt v. State,24 Ala. App. 181, 132 So. 180.
The prosecuting witness, a little girl nine years of age, testified that, while attending a picture show in the city of Florence, Alabama, the defendant, against her consent, held her and placed his hands on her body in an indecent and rude manner. If established by the required proof, this was sufficient upon which to base a conviction as charged. Walker v. State, 132 Ala. 11, 31 So. 557; Thomas v. State, 19 Ala. App. 187,96 So. 182.
The child unequivocally identified appellant as her offender. Defendant denied any connection with the insisted gross mistreatment and culpable insult to the little girl.
The court, without the aid of a jury, adjudged the appellant guilty. His conclusion will be upheld by this court. Peterson v. State, 17 Ala. App. 662, 88 So. 49.
The motion for a new trial was overruled without error. Davis et al. v. State, 29 Ala. App. 421, 198 So. 153, certiorari denied 240 Ala. 160, 198 So. 155.
The rulings of the primary court in the introduction of evidence during the progress of the trial are free from harmful injury to the rights of appellant.
The record is regular in every respect, and the case is due to be affirmed. It is so ordered.
Affirmed. *Page 631